Citation Nr: 0726327	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  96-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

In May 2005, the veteran and his spouse testified at a 
hearing held before the undersigned Acting Veterans Law 
Judge.

This matter was previously remanded by the Board, most 
recently in September 2005.


FINDING OF FACT

The veteran's hemorrhoids are not large or thrombotic, or 
irreducible, and there is no evidence of excessive redundant 
tissue.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In July 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was subsequently provided with 
notice of the effective date regulations in August 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although both notice letters postdated the initial 
adjudication, the claim was readjudicated after each letter 
without taint form the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  In light of 
the above, the Board finds that all notices required by VCAA 
and implementing regulations were furnished to the veteran 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing personal hearings.  

September 1994 treatment records report the veteran's 
complaints of hemorrhoids for 2 days.  The record notes that 
the examiner had hemorrhoids, but no fissures and no lesions 
to 15 centimeters.  See September 1994 VA treatment record.  
A September 1996 VA treatment record reports the veteran's 
complaint of bleeding, painful, and protruding hemorrhoids.  
The veteran reported that he had them for 3 months, and the 
intensity had progressively worsened.  The examiner reported 
finding of presumed hemorrhoids with no evidence of 
thrombosis.  A February 1997 VA flexible sigmoidoscopy record 
reports that the veteran had internal hemorrhoids with a 
grade of 1-2+.  A subsequent February 1997 VA treatment 
record reports the veteran's history of skin tags and painful 
bleeding for 1 week.  The record notes that the veteran was 
in no acute distress and the veteran was assessed with 
internal hemorrhoids per the February 1997 flexible 
sigmoidoscopy.  

A VA examination was scheduled for August 2004.  The veteran 
reported that he did not have lack of sphincter control or 
leakage.  He also reported having streaking of blood at times 
with bowel movements, with pain of approximately 4 out of 10.  
The record notes that the veteran used hemorrhoidal 
preparation and suppositories as needed.  The record notes 
that March 2004 hemoglobin and hematocrit results showed that 
he did not have anemia.  The veteran refused a rectal exam.  

Another VA examination was conducted in September 2006.  The 
veteran reported intermittent protrusion, scant bleeding at 
"most every" bowel movement, particularly when stools are 
hard, and stinging pain, especially when there is protrusion 
of the anal tissue.  Sphincter control was reported to be 
normal with no bowel incontinence.  The veteran was asked 
about the frequency and extent of thrombosis or bleeding, and 
the examiner noted that the veteran was "a bit vague about 
the frequency, but it appears [the veteran] has scant 
bleeding" during most bowel movements, but not enough to 
effect anemia.  The veteran reported that he uses topical 
hemorrhoidal preparations, such as suppositories and creams, 
for symptomatic relief.  Physical examination revealed normal 
rectum and anus, with no fissures, thrombosis, or friability.  
There was a circumferential rosette of multiple grape sized, 
old dried up external hemorrhoids with some protrusions of 1 
centimeter internal hemorrhoid at 3 o'clock position.  

Hemorrhoids are rated under Diagnostic Code (DC) 7336.  DC 
7336 provides a 10 percent rating for hemorrhoids that are 
large or thrombotic, or irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.  A noncompensable 
rating is provided of mild or moderate hemorrhoids.  

The evidence of record reports no history or evidence of 
large, thrombotic, or irreducible hemorrhoids or excessive 
redundant tissue.  Additionally, the symptoms and findings 
reported most nearly approximate the current rating for mild 
to moderate hemorrhoids.  Consequently, the preponderance of 
the evidence is against entitlement to a compensable 
evaluation under DC 7336.

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extraschedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the his 
hemorrhoids reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, the condition has not required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for hemorrhoids is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


